Walker, J.
This case has been twice :ried by a jury in the district court, resulting both times in a verdict and judgment for the appellee. The verdict was predicated, we do not doubt, upon the evidence charging Sessions and Jackson with fraud in obtaining the deed of trust from Jeffers and wife, and we are not disposed to find any fault with the findings of the jury. We think they are right. We have carefully examined the record, and feel satisfied that the deed of trust was obtained, so far as Mary Jeffers was concerned, by fraud, covin and misrepresentation; that it was without consideration and void to all intents; and that, from all the facts shown, the appellant is chargeable with notice of the fraud, and that he was aiding and assisting Sessions and Jackson to carry it out; that his purchase at the trustee sale'was not a bona fide purchase, and that he should take nothing by it. The errors committed by the district court were against ) the appellee, and such as would lead to a reversal were she now complaining of them. It was error for the court to exclude the evidence o'f M. L. McElroy, on the ground that Mrs Jeffers could not go behind her acknowledgment of the trust deed (or mortgage) to show that is was obtained by fraud, and that she did not execute it “ -willingly.” If a deed could not be impeached after its execution, it would certainly be a matter of interest to the profession and the public to know when it could be impeached. The so-called deed of trust, given by Jeffers and wife to Sessions and Jackson, was *90simply a mortgage to secure a pre-existing judgment against Jeffers, not in any way connected with the purchase money. The wife joined her husband in its execution after Jackson, upon the honor of a Christian, a gentleman and a Mason, had assured her that by signing the mortgage she would protect her homestead from her husband’s old Houston creditors. He knew better, and his asseverations were false to every attribute of the sacred characters he assumed. Gentlemen, Christians and Masons do not make misrepresentations and state falsehoods to enable them covertly to obtain advantage over the property of married women.
In Baxter v. Dear, 24 Texas R., p. 17, it is said: “The court will protect' a wife in her homestead rights, if properly presented, against a creditor, seeking by its decree to subject to the payment of his debt the homestead, upon which she has joined her husband in executing a mortgage.”
This case would be conclusive of the case at bar, even in the absence of fraud in the execution of the mortgage.
But it may be well doubted whether a widow ,is in any case bound to pay the debt of her deceased husband on a promise made during' cover lure, unless it be to pay for goods furnished during coverture on the credit of her separate estate. Such is the current of recent English decisions. The courts in New York have taken the same ground. (See Parsons on Contracts, vol. 1, p. 362.)
The case of Stone v. Darnell, decided by this court in 20 Texas R., 13, fully discusses the high and sacred character of the homestead right, fixed and protected bv the Constitution, and placed ' even beyond the power of legislation.
It is wholly unnecessary for us to discuss the doctrine applicable to sales by sheriffs and trustees under orders of court or trustees’ notices. We are fully of the opinion that both the sales made by the trustee in this case were void, and could in no way affect the right of the appellee to her homestead.
*91' The judgment of the district court is affirmed, and the case dismissed with costs to the appellee.
Affirmed.